Citation Nr: 1739421	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for left knee patellofemoral pain syndrome prior to December 16, 2015, and for a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome prior to December 16, 2015, and for a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service-connection for left knee patellofemoral pain syndrome and right knee patellofemoral pain syndrome, and assigned each knee disability an initial noncompensable rating, effective December 1, 2010.  A January 2016 rating decision increased the ratings for the left and right knee disabilities to 10 percent, effective December 16, 2015.  As this was not a full grant of the benefits sought on appeal and the Veteran has not indicated that his appeal has been withdrawn, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO in Houston, Texas, currently has jurisdiction of the claims.  

In July 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the electronic claims file.  In a July 2017 letter, the Board notified the Veteran that the VLJ who conducted the Board hearing was no longer employed at the Board.  The Veteran was provided the opportunity to request another hearing on the appeal issue and was advised that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  To date, the Veteran has not responded to the letter, thus, the Board will proceed accordingly. 

In October 2015 and November 2016, the Board remanded the claims for further development.  Upon review, the Board finds that there has been substantial compliance with its remand instructions in that the examination report provides information necessary to rate the Veteran's service connected bilateral knee disabilities.  The Board notes that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was not Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the Board, in its November 2016 remand, sought to obtain medical information concerning the nature and severity of the Veteran's knee disabilities.  The February 2017 examination provides such information.  Furthermore, the examiner did review the prior diagnostic tests of the Veteran's knees as indicated by reference to those tests in the February 2017 report.


FINDINGS OF FACTS

1.  Since the December 1, 2010 effective date of the grant of service connection, the Veteran's left knee disability has been manifested by objective findings of pain and tenderness on compression and palpitation, difficulty standing, and walking; with normal extension and flexion.  

2.  Since the December 1, 2010 effective date of the grant of service connection, the Veteran's right knee disability has been manifested by objective findings of pain and tenderness on compression and palpitation, difficulty standing, and walking; and objective findings of degenerative arthritis of one major joint group, with normal extension, and flexion limited at most to 100 degrees.



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for left knee patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).
 
2.  The criteria for an initial 10 percent rating, but no higher, for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated June and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in August 2010, January 2013, December 2015, and February 2017.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Factual background

In August 2010, a VA general medical examination was performed.  The Veteran reported a history of bursitis in his knees since 2000.  His reported symptoms were stiffness, swelling, fatigability, tenderness and pain.  He did not experience weakness, heat, redness, giving way, lack of endurance, locking, deformity, drainage, effusion, subluxation or dislocation.  The Veteran stated he experienced flare-ups as often as 2 times per day and each time lasted 1 hour.  His pain was 6 out of 10.  The flare-ups were precipitated by physical activity and were alleviated spontaneously and by Naprosyn.  During the flare-ups he experienced functional impairment of pain and limitation of motion of the joint, described as stiffness.  He reported difficulty with standing/walking and pain with walking and running.  The Veteran stated that he had additional symptoms of knee popping after sitting for prolonged periods.  He reported his treatment as Naprosyn.  He stated that in the past 12 months his knee condition had not resulted in any incapacitation.  

Upon examination, the Veteran's right and left knees had tenderness and tenderness on compression of the patella along the femoral groove.  The right and left knees showed no sign of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Examination of the right and left knees revealed no locking pain, genu recurvatum, crepitus, or ankylosis.  The range of motion of the right and left knee was within normal limits - 140 degrees of flexion and 0 degrees of extension.  Repetitive range of motion was possible and was within normal limits, as well.  The examiner found that the right and left knee did not have function additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Right and left knee X-rays were within normal limits.  

In June 2011, the Veteran began physical therapy at a private facility for his right and left knee pain.  He reported that he had aching in his knees for the 10 years prior, but that his pain had lately gotten worse.  His aching pain was located in the medial/lateral joint lines of both knees.  He felt tenderness and aching with palpation, even when just sitting.  He experienced an increase of symptoms with more than 5 flights of stairs, worse with ascending stairs.  He also experienced an increase in symptoms if he ran a lot and reported occasional buckling of the left knee.  Upon examination, the Veteran's knee tests, measurements, and range of motion were within normal limits for both knees.  He had tenderness to palpitation of both knees.  The Veteran's examination was consistent with bilateral knee pain.  He presented with some muscular imbalances and was appropriate for skilled physical therapy.  The impairments identified during the examination prevented the Veteran from performing standard activities of daily living and work activities of ascending stairs and running.  At his July 2011 final therapy visit, the Veteran stated that his knee pain and symptoms were feeling about the same.  He reported that his work required up and down out of a chair, which bothered his knees.

A January 2013 VA examination indicated that the Veteran had patellofemoral pain syndrome of both the right and left knees.  The Veteran reported that he had anterior knee pain, which started in-service, and continued when he climbed stairs.  He denied flare-ups that impacted the function of the knees or the lower legs.  Upon examination, the Veteran's range of motion for both the right and left knee was within normal limits - 140 degrees of flexion and 0 degrees of extension with no objective evidence of painful motion on either flexion or extension.  Similarly, the Veteran's right and left knees had no loss of range of motion after repetitive-use testing with 3 repetitions.  There was no functional loss or impairment of the knees or lower legs.  Both the right and left knees had pain on palpitation.  The Veteran had normal stability and no evidence or history of recurrent patellar subluxation or dislocation.  

In July 2015, the Veteran testified at a hearing before a Veterans Law Judge.  He stated that he had to limit himself to how many stairs he was able to climb and he had to discontinue running due to knee pain.  He reported that he experienced some discomfort more than usual when he had to push around heavy patients.

A December 2015 VA examination diagnosed the Veteran with bilateral patellofemoral pain syndrome and left knee osteoarthritis.  The Veteran reported that he had knee pain for the past 15 years.  He reported pain with activity around both retropatellar areas of his knees and inferior to the patellae.  He reported pain going up and down stairs and with walking for about 10 minutes.  Walking on an incline caused immediate pain.  He reported he walked for exercise about a mile and a half.  His knees ached with sitting longer than 1 hour and got painful after greater than 30 minutes of standing.  He denied flare-ups.  The Veteran reported functional loss or impairment as slowing down after climbing several flights of stairs due to pain, walking over 1.5 miles caused pain, sitting over an hour caused his knees to ache, and standing greater than 30 minutes caused pain.  

Upon examination, the Veteran's right and left knees had normal range of motion - 140 degrees of flexion and 0 degrees of extension.  There was no evidence of pain with weight bearing, but there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran's right and left tibial tubercle, lateral, medial and inferior joint lines around patella were mildly tender, consistent with his diagnosis.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or repetitive range of motion.  The examiner was unable to state without speculation as to whether the Veteran's pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time as the examination was not performed after repetitive use over time.  The Veteran's bilateral knee disturbance of locomotion, interference with sitting, and interference with standing were found to be additional contributing factors of his knee disabilities.  Muscle strength testing and joint stability tests were normal, and there was no ankylosis found in either knee.  An X-ray of the Veteran's left knee indicated degenerative joint disease.  

In February 2017, a VA examination of the Veteran's knees diagnosed the Veteran with bilateral patellofemoral pain syndrome and left knee joint osteoarthritis.  The Veteran reported onset of knee pain began in 1990.  He noticed discomfort in his bilateral knees after training with heavy gear and reported no specific trauma or injury to his knees.  The reported that his condition had progressively worsened, especially his left knee.  He experienced bilateral knee pain and reported taking over the counter medication and doing physical therapy.  He described his functional loss or impairment as difficulty in standing for prolonged periods of time.  

Upon examination, the Veteran's range of motion in his right knee was within normal limits - flexion to 140 degrees and extension to 0 degrees.  Pain was noted on rest or non-motion.  There was objective evidence of mild localized tenderness or pain on palpation of the joint or associated soft tissue located in the infrapatellar region of the right knee.  There was evidence of pain with weight bearing and crepitus.  The Veteran's left knee had flexion to 100 degrees and extension to 0 degrees.  Pain was noted on rest or non-motion.  There was objective evidence of moderate localized tenderness or pain on palpation of the joint or associated soft tissue located in the intra and supra patellar region of the left knee.  There was evidence of pain with weight bearing and crepitus.  The Veteran was able to perform repetitive testing with at least three repetitions without additional loss of function or range of motion in either the right or left knee.  The Veteran denied flare-ups in either knee.  Muscle strength in both knees was normal and there was no ankylosis or joint instability of either knee present.  No cartilage condition was found in either knee.  The functional impact of the Veteran's disability was noted to be difficulty standing or walking for prolonged periods of time if his work demanded it.  The examiner stated that the Veteran's passive range of motion was the same as his active range of motion and pain on passive range of motion did not decrease his range of motion capabilities.




Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45.  Under 38 C.F.R. § 4.45, consideration must be given to weakened movement, premature or excess fatigability and incoordination.   The diagnostic codes pertaining to range of motion do not subsume those regulations, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion. 38 C.F.R. §§ 4.40, 4.45 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's right and left knee disabilities were assigned a noncompensable rating prior to December 16, 2015, under DCs 5299-5261.  See 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's right knee was assigned a 10 percent rating since December 16, 2015, under DC 5260.  His left knee was assigned a 10 percent rating as of December 16, 2015, under DCs 5003-5260.  See 38 C.F.R. § 4.71a.  

Because the Veteran's specific diagnoses prior to December 16, 2015, were not listed in the Rating Schedule, DC 5299 was assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Here, the most closely analogous diagnostic code was DC 5261, for limitation of extension of the leg.

Normal extension of the knee is to 0 degrees and normal flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II.. 

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Degenerative arthritis is rated under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

The Board observes that the words "slight," "moderate," "severe," and "pronounced" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "slight" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

Resolving all reasonable doubt in the Veteran's favor and considering the impact of functional loss, pain, and weakness, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that the Veteran's right knee and left knee disabilities warrant an initial rating of 10 percent prior to December 16, 2015.  The Board notes that until the most recent VA examination, February 2017, both of his knees had full and normal range of motion in extension and flexion.  However, §4.40 specifically allows for consideration of functional loss due to pain and weakness which caused disability beyond that reflected on range of motion measurements.  Moreover, the Board acknowledges that it must recognize painful motion with a joint productive of disability.  38 C.F.R. § 4.59 (2016).  In this matter, the Veteran's right and left knees meet the requirements set forth by §§ 4.40 and 4.59.  Since his time in service the Veteran has exhibited symptoms of pain on use and non-use in both his knees.  In his August 2010 VA examination the Veteran reported stiffness, swelling, fatigability, tenderness and pain.  His 2013 VA examination indicated that he continued to have pain when seated or when standing for long periods of time and he reported pain when climbing stairs.  As mandated by §4.59, painful motion of joints should be entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, even though the Veteran's range of motion was normal, the Board finds that, in this matter and resolving all reasonable doubt in favor of the Veteran, he is entitled to the minimum compensable rating prior to December 16, 2015, for the painful motion and use of his knees under DC 5260, which is 10 percent.  

The Board finds, however, that a rating in excess of 10 percent for the Veteran's right and left knee disabilities is not warranted for any time since the December 1, 2010, grant of service-connection.  

In this regard, and as noted above, the Veteran's right knee has shown full and normal range of motion since the grant of service connection.  Though there was pain on palpitation and on rest or non-motion, the Veteran's functional impact via difficulty in standing or walking for long periods of time was not such to warrant more than the aforementioned minimum compensable rating.  The Veteran denied flare-ups of pain in his right knee in his 2013, 2015, and 2017 VA examinations  and was able to perform repetitive testing without additional loss of function or range of motion.  As such, and considering that the Veteran's 10 percent rating of his right knee is for the painful motion of his knee, a rating in excess of 10 percent is not warranted as the Veteran does not have symptoms which would support such a finding.  Other than the Veteran's painful motion, there is no objective symptomology or limitation which would warrant a rating in excess of 10 percent since the grant of service connection.

Similarly, a rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  As of December 2015 the Veteran's left knee had objective evidence upon diagnostic testing of degenerative arthritis.  However, he continued to have full flexion and extension of the left knee until February 2017.  Even then, his extension was normal and his flexion was only limited to 100 degrees, which is far above the 30 degree limitation required for a 20 percent rating.  He also denied flare-ups of pain in his left knee in his 2013, 2015, and 2017 VA examinations  and was able to perform repetitive testing without additional loss of function or range of motion.

The Board has also considered the statements submitted by the Veteran in support of the claim, including his July 2015 hearing testimony, wherein he stated that his functional capacity was limited beyond what was set forth in his noncompensable rating.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  Though the Veteran is a radiology technician, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of knee disabilities and the determination of the range of motion of the knees require medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with those examinations.  The medical findings, as provided in the examination reports, directly address the criteria under which his disabilities are rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements and testimony in support of his claim.

The Board also notes that a claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604  1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704  (1998).  In this matter, though, there is no evidence that the Veteran has any instability of his left knee to warrant such a rating.  Though the June 2011 physical therapy notes indicate the Veteran reported occasional left knee buckling, he did not complain of that symptom in any of his VA examinations nor was instability found in the left knee in any of those four examinations.  Also, though separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee, the Board notes that such a separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990  (2004).  In this matter, no such symptomology is found in either of the Veteran's knees as his flexion and extension limitations do not meet the objective criteria for a compensable rating. 

In addition, the Board has considered other potentially applicable diagnostic codes for rating the Veteran's service-connected knee disabilities.  As the Veteran's knee disabilities did not result in ankylosis, instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, Diagnostic Codes 5256, 5257, 5258, 5262, and 5263 are not for application. 

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that since the December 1, 2010 effective date of the grant of service connection, the criteria for an initial 10 percent rating for the Veteran's left and right knee disabilities on appeal has been met.  However, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent at any point since the grant of service connection.  38U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial 10 percent rating, but no higher, for left knee patellofemoral pain syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent rating, but no higher, for right knee patellofemoral pain syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


